IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DANIEL FUCCI,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0208

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 3, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Daniel Fucci, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.